PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Juan Eduardo Cacace, et al. 
Application No. 16/644,140
Filed: March 03, 2020
For: PURIFICATION METHODS USING SORBENTS AND PRESSURIZED LOW-POLARITY WATER EXTRACTION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed May 25, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of James M. Schleicher appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she as appropriate is authorized to represent the particular party on whose behalf he or she as appropriate acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Restriction/Election Requirement, mailed October 01, 2021, which set a shortened statutory period for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on December 02, 2021. A Notice of Abandonment was mailed May 13, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an election, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center AU 1777 for appropriate action in the normal course of business on the reply received May 25, 2022.


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status of the examination of the application should be directed to Technology Center 1700 at (571) 272-1700.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET